Citation Nr: 1135481	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  01-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for pain in the left knee, to include as being secondary to neuritis, right sciatic nerve.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to July 1958, from October 1958 to October 1964, and from January 1968 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

For the reasons indicated below, the appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for left knee disorder.  After reviewing his claims file, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

A review of the Veteran's service treatment records revealed treatment in January 1964 for complaints of pain above the left knee since childhood.  Physical examination revealed crepitus in the left knee.  The report concluded with an impression of possible chondromalacia patellae.  An x-ray examination of the left knee revealed no evidence of fracture or dislocation, with no arthritic or sclerotic deformity.  

A December 1964 VA physical examination noted the Veteran's complaints that his left knee bothers him when he squats down at times.  Physical examination revealed the left knee was of normal contour and range of motion and function was good.  There was no swelling, crepitation or instability.  No diagnosis was provided.

A June 1999 treatment report noted the Veteran's complaints of left knee pain after hearing something pop in his knee several days earlier.  The report concluded with an assessment of left knee pain.  X-ray examination of the left knee revealed early osteoarthritic change in the knee joint, but no fracture, dislocation, or significant joint effusion.

An April 2007 magnetic resonance imaging of the left knee revealed joint effusion with Baker's cyst; mild osteoarthritis; bone marrow edema in the lateral tibial plateau that was indeterminate but it was the examiner's opinion that perhaps it was related to a bone marrow contusion in the correct clinical setting; no completed fracture deformity was noted; and there was posterior horn medial meniscal degeneration.  

A June 2007 private treatment report noted that the Veteran was seen for treatment of his left knee and left hip greater trochanteric bursa.  The report noted that the Veteran had been given an injection in these areas six weeks earlier.  The report concluded with an impression of left knee degenerative joint disease, with degenerative meniscus tear that significantly improved with Kenalog injection and left hip greater trochanteric bursitis, resolved with Kenalog injection.  

In January 2010, the Board remanded this matter for the RO to obtain a VA examination to address the etiology of the Veteran's current left knee disorder.  

In March 2011, a VA examination for joints was conducted.  In the report of this examination, the VA examiner noted that the Veteran's service treatment records were silent as to any left knee complaints or problems.  However as noted above, however, a review of the Veteran's service treatment records revealed treatment in January 1964 for complaints of pain above the left knee since childhood.  The physical examination conducted in service revealed crepitus in the left knee, and the report concluded with an impression of possible chondromalacia patellae.  

In August 2011, the Veteran's representative submitted an Informal Hearing Presentation which persuasively argued that the March 2011 VA examination for joints was inadequate as it relied upon an inaccurate factual background.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  Under these circumstances, a new VA examination should be conducted to address the etiology of the Veteran's current left knee disorder.

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the Veteran the appropriate VA examination to determine the etiology of any current left knee disorder.  The claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post-service medical records, and with consideration of the Veteran's statements as to observable symptoms, the examiner must provide an opinion as to whether any current left knee disorder was caused by or aggravated by his military service; or caused or aggravated by a service-connected disability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

